Appeal from a judgment of the Supreme Court (McCarthy, J.), entered January 30, 2006 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition for lack of personal jurisdiction.
Petitioner commenced this CPLR article 78 proceeding by order to show cause to challenge a determination finding him guilty of engaging in a sexual act, lewd exposure and creating a disturbance. Supreme Court granted respondents’ motion to dismiss the proceeding for lack of personal jurisdiction. This appeal ensued.
We affirm. The record reveals that petitioner failed to comply with the service requirements of the order to show cause. Moreover, petitioner made no showing that obstacles presented by his imprisonment prevented him from adhering to the order’s mandates. Accordingly, Supreme Court properly granted respondents’ motion to dismiss (see Matter of Jones v Dennison, 30 AD3d 952, 953 [2006]; Matter of Barclay v State of New York Dept. of Correctional Servs., 22 AD3d 974, 974-975 [2005]).
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.